— In a proceeding by an executrix pursuant to SCPA 1421, to determine the validity of a notice of election of a surviving spouse, the appeal is from an order of the Surrogate’s Court, Rockland County (Weiner, S.), dated February 9, 1987, which vacated the notice of election.
Ordered that the order is affirmed, without costs or disbursement.
The appellant surviving spouse has failed to proffer any evidence of fraud by the decedent regarding the antenuptial agreement. Hence, the Surrogate properly dismissed her notice of election as barred by the waiver of the right of election in the agreement pursuant to EPTL 5-1.1. Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.